The following order has been entered on the motion filed on the 21st day of July 2006 by Defendant for Extension of Time to Serve and File Proposed Record on Appeal:"Motion Allowed. Defendant shall have up to and including the 23rd day of August 2006 to serve and file his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to the provisions of Appellate Rules 11 and 12. By order of the Court in conference this the 21st day of July 2006."